DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on January 20, 2022 for the patent application 16/610,343 originally filed on November 1, 2019. Claims 1-3, 9, 12, 13, 15, 16, 18-20 are amended. Claims 5-7, 10, and 11 are canceled. Claim 21 is new. Claims 1-4, 8, 9, and 12-21 remain pending. The first office action of March 23, 2021 and second office action of October 29, 2021 are fully incorporated by reference into this office action.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments to the claims are sufficient to overcome the outstanding 35 USC 103 rejections. However, new 35 USC 103 rejections are presented in this office action in light of newly found prior art references, as addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn et al. (hereinafter “Rihn,” US 2017/0092084) in view of Inoue (JP 2003169125 A).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claims 19 (Currently Amended) and 20 (Currently Amended), Rihn discloses an information processing apparatus, comprising: 
a control section (see Rihn Fig. 5, processor) configured to:
determine a type of a sound output section that outputs a sound signal (see Rihn Fig. 8, “Detect Audio Output Accessory Connectivity Status” 852);
control a vibration section to change a vibration strength of the vibration section (see Rihn Fig. 8, “Play haptic track…” 856 and 860),
wherein the vibration strength of the vibration section is changed based on the type of the sound output section (Rihn [0044], “if headphones or a Bluetooth device are connected to the audio display…, the haptic output device generates and applies a first haptic effect… However, if… audio will be output via an integral speaker of the audio display), the haptic output device generates and applies a second haptic effect… the first haptic effect is stronger than the second haptic effect such that weaker effects are provided when audio is output via an integral speaker of the audio display as compared to stronger effects that are provided when audio is output via a connected audio accessory device such as headphones or a Bluetooth device,” the haptic effects are vibrations with strength determined in accordance with the type of sound output device being used); and 
control a display screen (Rihn [0024], “haptic peripheral 102 is in communication with a host computer or computer system 104 that is configured to generate a virtual environment to a user on a video or visual display 106”) to: 
display a video that includes an object (Rihn [0030], “Based on the received sensor signal, host computer 104 performs actions within the video game and updates the virtual environment”).
Rihn does not explicitly teach change at least one of: a size of the object within the video displayed on the display screen, wherein the size of the object is changed based on the change in the vibration strength of the vibration section, or a magnitude of an action of the object within the video displayed on the display screen, wherein the magnitude of the action of the object is changed based on the change of the vibration strength of the vibration section.
However, Inoue discloses change at least one of: a size of the object within the video displayed on the display screen, wherein the size of the object is changed based on the change in the vibration strength of the vibration section, or a magnitude of an action of the object within the video displayed on the display screen, wherein the magnitude of the action of the object is changed based on the change of the vibration strength of the vibration section (Inoue Abstract, “improve the visibility of display characters when receiving vibrations or impacts in the state of using a mobile telephone set… when the acceleration change is continuous and an acceleration change amount exceeds a prescribed value as a result of the analysis, the size of the character to be displayed on the display part is enlarged,” the size of displayed characters are changed based on vibration strength reaching certain thresholds).
Inoue is analogous to Rihn, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include change at least one of: a size of the object within the video displayed on the display screen, wherein the size of the object is changed based on the change in the vibration strength of the vibration section, or a magnitude of an action of the object within the video displayed on the display screen, wherein the magnitude of the action of the object is changed based on the change of the vibration strength of the vibration section, as taught by Inoue, in order to improve the visibility of display characters when receiving vibrations on the device (Inoue Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Previously Presented), Rihn in view of Inoue discloses that the control section is further configured to: determine a sound strength of an environmental sound; and control the vibration section to change the vibration strength of the vibration section based on the sound strength of the environmental sound (Rihn [0065], “haptic effects may be varied depending upon detection of ambient temperature and/or ambient noise… haptic effects may be strengthened or added when an increase in ambient temperature and/or ambient noise is sensed”).
Regarding claim 12 (Currently Amended), Rihn does not explicitly teach that the control section is further configured to control the display screen to change a scene of the video displayed on the display screen and the scene of the video is changed based on the vibration of the vibration section.
However, Inoue discloses that the control section is further configured to control the display screen to change a scene of the video displayed on the display screen and the scene of the video is changed based on the vibration of the vibration section (Inoue Abstract, “improve the visibility of display characters when receiving vibrations or impacts in the state of using a mobile telephone set… when the acceleration change is continuous and an acceleration change amount exceeds a prescribed value as a result of the analysis, the size of the character to be displayed on the display part is enlarged,” the size of displayed characters are changed based on vibration strength reaching certain thresholds).
Inoue is analogous to Rihn, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn, to include that the control section is further configured to control the display screen to change a scene of the video displayed on the display screen and the scene of the video is changed based on the vibration of the vibration section, as taught by Inoue, in order to improve the visibility of display characters when receiving vibrations on the device (Inoue Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 15 (Currently Amended), Rihn in view of Inoue discloses that the control section is further configured to: acquire information about a change in a user physical state, wherein the information is acquired based on the vibration of the vibration section; and change a specific value associated with the vibration strength of the vibration section based on the acquired information; and control the vibration section to change the vibration strength of the vibration section based on the change in the specific value (Rihn [0064], “When a user is undergoing a rigorous activity, the host processor and/or the local processor is configured vary the control signal for the haptic output device depending on a sensed signal from the biometric sensor (i.e., haptic effects may be strengthened or added when adrenaline is sensed).”).
Regarding claim 17 (Previously Presented), Rihn in view of Inoue discloses that the vibration section is arranged on a vibrator, and the control section is further configured to: acquire information about a state of the vibrator, wherein the state indicates that the vibrator is held by a user; and control the vibration section to change the vibration strength of the vibration section based on the information about the state of the vibrator (Rihn [0066], “haptic effects may be varied depending upon where the haptic peripheral is physically located with reference to the user, i.e., in user's pocket, held in hand, attached to user's body or on person.”).

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Inoue, and in further view of Obana et al. (hereinafter “Obana1,” US 2016/0192067).
Regarding claim 2 (Currently Amended), Rihn in view of Inoue does not explicitly teach that the control section is further configured to control the vibration section to: change the vibration strength of the vibration section based on a strength of the sound signal.
However, Obana1 discloses that the control section is further configured to control the vibration section to: change the vibration strength of the vibration section based on a strength of the sound signal (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn in view of Inoue, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the control section is further configured to control the vibration section to: change the vibration strength of the vibration section based on a strength of the sound signal, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3 (Currently Amended), Rihn in view of Inoue does not explicitly teach that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is.
However, Obana1 discloses that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn in view of Inoue, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Previously Presented), Rihn in view of Inoue does not explicitly teach that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is.
However, Obana1 discloses that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker,” vibrator in inverse proportion to the volume of the sound).
Obana1 is analogous to Rihn in view of Inoue, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16 (Currently Amended), Rihn in view of Inoue does not explicitly teach that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on a strength of the sound signal.
However, Obana1 discloses that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on a strength of the sound signal (Obana1 [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker.”).
Obana1 is analogous to Rihn in view of Inoue, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on a strength of the sound signal, as taught by Obana1, in order to give a user a higher sense of immersion (Obana1 [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Inoue, and in further view of Hein, JR. et al. (hereinafter “Hein,” US 2004/0029637).
Regarding claim 9 (Currently Amended), Rihn in view of Inoue does not explicitly teach that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change a strength of the sound signal based on the sound strength of the environmental sound.
However, Hein discloses that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change a strength of the sound signal based on the sound strength of the environmental sound (Hein [0030], “adjust the machine's volume setting based on the measured ambient noise level”).
Hein is analogous to Rihn in view of Inoue, as both are drawn to the art of audio output. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change a strength of the sound signal based on the sound strength of the environmental sound, as taught by Hein, in order to optimize the sound level of the device based on the noise in the environment (Hein [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Inoue, and in further view of Obana et al. (hereinafter “Obana2,” US 2015/0356838).
Regarding claim 13 (Currently Amended), Rihn in view of Inoue does not explicitly teach that the control section is further configured to control the vibration section to change the vibration of the vibration section based on a scene of the video displayed on the display screen.
However, Obana2 discloses that the control section is further configured to control the vibration section to change the vibration of the vibration section based on a scene of the video displayed on the display screen (Obana2 [0023-0024], “the vibration generation system may further include a display. The one or more processors may be further configured to, as display control, display an image corresponding to the first vibration signal and the second vibration signal on the display… Based on the above, an image corresponding to vibrations is displayed”).
Obana2 is analogous to Rihn in view of Inoue, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the control section is further configured to control the vibration section to change the vibration of the vibration section based on a scene of the video displayed on the display screen, as taught by Obana2, in order to provide a more highly realistic experience to the user (Obana2 [0024]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Inoue, and in further view of Shim et al. (hereinafter “Shim,” US 2020/0230647).
Regarding claim 14 (Previously Presented), Rihn in view of Inoue does not explicitly teach a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone.
However, Shim discloses a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone (Shim [0250], “a vibration frequency may be generated or changed on the basis of one of the various types of inputs, such as… a voice or audio input (e.g., selecting a vibration frequency on the basis of a user voice frequency via a microphone)”).
Shim is analogous to Rihn in view of Inoue, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone, as taught by Shim, in order to provide a user with feedback appropriate for respective situations (Shim [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Inoue, and in further view of Aoki et al. (hereinafter “Aoki,” US 2018/0028910).
Regarding claim 18 (Currently Amended), Rihn in view of Inoue does not explicitly teach that the control section is further configured to: acquire one of sensitivity information of a strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength.
However, Aoki discloses that the control section is further configured to: acquire one of sensitivity information of a strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength (Aoki [0240], “The correction module holds frequency characteristics obtained by multiplying frequency characteristics representing vibration strength of vibrator 214 of vibration portion 220 and frequency characteristics representing sensitivity with which a user feels vibrations by each other, and when an amplitude of a vibration pattern is input, the correction module multiplies the input amplitude by a coefficient in accordance with frequency f of the vibration pattern and outputs a result of multiplication.”).
Aoki is analogous to Rihn in view of Inoue, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include that the control section is further configured to: acquire one of sensitivity information of a strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength, as taught by Aoki, in order to correct frequency dependency of a vibrator and a sensory impulse felt by a user (Aoki [0236-0237]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rihn in view of Inoue, and in further view of Chizi et al. (hereinafter “Chizi,” US 9,788,101).
Regarding claim 21 (New), Rihn in view of Inoue does not explicitly teach every limitation of that the control section is further configured to: determine a sound strength of an environmental sound at a position of the sound output section; determine a spatial positional relationship among a user position, the position of the sound output section, and a position of a sound generating source of the environmental sound; determine a sound strength of the environmental sound at the user position based on: the sound strength of the environmental sound at the position of the sound output section, and the spatial positional relationship; and change the vibration strength of the vibration section based on the sound strength of the environmental sound at the user position.
Rihn does disclose that the control section is further configured to: determine a sound strength of an environmental sound; and change the vibration strength of the vibration section based on the sound strength of the environmental sound (Rihn [0065], “haptic effects may be varied depending upon detection of ambient temperature and/or ambient noise… haptic effects may be strengthened or added when an increase in ambient temperature and/or ambient noise is sensed”). However, Rihn does not contemplate adjusting the vibration strength based on the spatial characteristics of the environmental sound source in relation to the user position.
Chizi discloses that the control section is further configured to: determine a sound strength of an environmental sound at a position of the sound output section; determine a spatial positional relationship among a user position, the position of the sound output section, and a position of a sound generating source of the environmental sound; determine a sound strength of the environmental sound at the user position based on: the sound strength of the environmental sound at the position of the sound output section, and the spatial positional relationship; and change the sound strength based on the sound strength of the environmental sound at the user position (Chizi col. 5 lines 33-46, “The application 43 comprises a Context Based Filtering Module 201 that allows the user to select and hear sounds which are filtered from the sounds of his surrounding environment, according to his current context; a Location Based Filtering Module 202 that allows the user to filter sounds from the environment, only when he enters a specific location or to a predefined set of locations; a Friends Notification Module 203 that allows the user to filter from the environment, sounds that are originated from friends of the user; a Volume Control Module 53, adapted to increase or decrease the volume of the sounds that will be selected by a filter, according to the distance of the user from the sounds source,” Chizi discloses changing the sound strength based on spatial characteristics of the environmental sound and the user. Rihn [0065] is still relied upon for disclosing changing the the vibration strength instead of the sound strength).
Chizi is analogous to Rihn in view of Inoue, as both are drawn to the art of audio output. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Rihn in view of Inoue, to include the control section is further configured to: determine a sound strength of an environmental sound at a position of the sound output section; determine a spatial positional relationship among a user position, the position of the sound output section, and a position of a sound generating source of the environmental sound; determine a sound strength of the environmental sound at the user position based on: the sound strength of the environmental sound at the position of the sound output section, and the spatial positional relationship; and change the sound strength based on the sound strength of the environmental sound at the user position, as taught by Chizi, in order to increase awareness regarding entities or events in the vicinity (Chizi Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Florez et al. (US 2007/0257530) Video game chair
Lee et al. (US 2017/0003934) Mobile terminal and method for controlling the same
Yang et al. (US 2018/0084195) System and method for automated extraction of high resolution structural dynamics from video
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715